         Case: 1:19-cv-00148-JMV Doc #: 23 Filed: 04/17/20 1 of 1 PageID #: 1064




                           IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

JUDY GALE RAGAN                                                                          PLAINTIFF

v.                                                        CIVIL ACTION NO. 1:19cv00148-JMV

ANDREW SAUL, Commissioner
of Social Security                                                                     DEFENDANT



                                               ORDER

         BEFORE THE COURT are Plaintiff’s Petition for Attorney Fees under the Equal

Access to Justice Act [21] and the Commissioner’s response [22]. For the reasons stated in

Plaintiff’s petition, the Court finds Plaintiff is entitled to an award of attorney fees, except that

the Court agrees with the Commissioner that the correct, adjusted, hourly rate for calculation of

fees is $201.98, not $202.82. Further, because the Commissioner does not object to an additional

award of $400.00 as reimbursement for costs, the same will also be awarded.

         Accordingly, it is hereby ORDERED that Plaintiff’s motion is granted in part, and

Plaintiff is awarded $5,756.43 in attorney fees. Pursuant to Astrue vs. Ratliff, 130 S. Ct. 2521

(2010), the check should be made payable to Plaintiff (for the benefit of her counsel).

         IT IS FURTHER ORDERED that Plaintiff is awarded $400.00 as reimbursement for

costs.

         SO ORDERED this 17th day of April, 2020.



                                                        /s/ Jane M. Virden
                                                        United States Magistrate Judge
